Citation Nr: 1538742	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  07-36 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD). 
 
 2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel



INTRODUCTION

The Veteran had active service from May 1966 to April 1970. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of April 2006 and May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  These issues were remanded for further development in April 2013, and now return again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These claims were remanded in April 2013, in order that additional development might be undertaken, specifically, for an addendum opinion as to whether the Veteran's service connected disabilities rendered him unemployable.  Addendum reports to the Veteran's prior examination, dated in October 2013 and November 2013, found that the Veteran's service connected disabilities did not render him unemployable.

However, the Veteran's representative, in his informal hearing presentation, dated June 2015, indicated that he felt these opinions were inadequate, as the examiners did not consider the Veteran's Social Security records.  The representative specifically indicated that it was his belief that the Veteran's Social Security records had not been properly associated with the Veteran's claims folder, and that those records specifically showed that the Veteran was unemployable due to service connected disabilities.  In this regard, it does appear that Social Security records were obtained, via CD; however, as the Veteran's representative has indicated, there is no indication that those records that were on CD were printed out and associated with either the Veteran's virtual VBMS or VVA file, or physical file.  Neither is the CD still associated with the Veteran's claims folder.  Thus, it is impossible for the Board to review the Veteran's Social Security records his representative specifically states are relevant to his claim.

As such, the Board has no choice but to once again remand these claims, in order that Social Security records may again be obtained, and properly associated with the Veteran's claims file.

The Board has also considered the representative's concern that these records may not have been available at the time that the VA addendum opinions were obtained.  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381   (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10  (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2  (2013)."). 

It is currently the Veteran Benefits Administration's (VBA's) policy that if the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.  VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law , as discussed above.  Floore, 26 Vet. App. at 381.

Thus, the probative value in the reports of VA examinations and opinions of record rest in the clinical findings therein that pertain to the functional limitations resulting from the Veteran's service-connected disability.  For this reason, the Board finds that the possible lack of access to his Social Security records does not automatically render such findings inadequate.  Nevertheless, the Board is unable to reach such a conclusion without having had the opportunity to review the records.  Therefore, once such records are obtained and associated with the claims file, the AOJ is free to undertake any additional development deemed necessary based on the information contained therein, to include obtaining further examinations or opinions as deemed necessary.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and request that they provide records pertaining to the Veteran.  Upon receipt of those files, they must either be scanned into the Veteran's virtual claims file, or be printed and associated with the Veteran's physical file.
 
2. After completion of the above, the AOJ is free to undertake any additional development deemed necessary, to include further examinations if warranted.  Then readjudicate the Veteran's claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, which considers evidence added to the record since the September 2011 supplemental statement of the case, and afforded an opportunity to respond. The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

